FILED
                             NOT FOR PUBLICATION                            JUN 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAVINDER KAUR MAHLI,                             No. 11-73877

               Petitioner,                       Agency No. A089-650-582

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Ravinder Kaur Mahli, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

         Substantial evidence supports the agency’s adverse credibility determination

based on Mahli’s admittedly false Canadian asylum application based on a

different story, and the inconsistency between her asylum application and

testimony about whether she was ever arrested or detained by Indian police. See

id. at 1046-47 (“[a]lthough inconsistencies no longer need to go to the heart of the

petitioner’s claim, when an inconsistency is at the heart of the claim it doubtless is

of great weight.”); Akinmade v. INS, 196 F.3d 951, 956 (9th Cir. 1999) (“false

statements made to establish the critical elements of the asylum claim . . . involve[]

the heart of the asylum claim,” rather than being “incidental to the asylum

claim[.]”) (internal quotation marks and citations omitted). Mahli’s explanations

do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). In the absence of credible testimony, Mahli’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).




                                           2                                    11-73877
      Finally, Mahli’s CAT claim also fails because it is based on the same

testimony found not credible, and she points to no other evidence to compel the

finding that it is more likely than not she will be tortured if returned to India. See

Shrestha, 590 F.3d at 1049. We reject Mahli’s contention that the BIA failed to

conduct a distinct CAT analysis.

      PETITION FOR REVIEW DENIED.




                                           3                                     11-73877